Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 1 of 56




                                                        Exhibit 13-001
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 2 of 56




                                                        Exhibit 13-002
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 3 of 56




                                                        Exhibit 13-003
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 4 of 56




                                                        Exhibit 13-004
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 5 of 56




                                                        Exhibit 13-005
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 6 of 56




                                                        Exhibit 13-006
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 7 of 56




                                                        Exhibit 13-007
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 8 of 56




                                                        Exhibit 13-008
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 9 of 56




                                                        Exhibit 13-009
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 10 of 56




                                                         Exhibit 13-010
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 11 of 56




                                                         Exhibit 13-011
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 12 of 56




                                                         Exhibit 13-012
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 13 of 56




                                                         Exhibit 13-013
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 14 of 56




                                                         Exhibit 13-014
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 15 of 56




                                                         Exhibit 13-015
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 16 of 56




                                                         Exhibit 13-016
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 17 of 56




                                                         Exhibit 13-017
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 18 of 56




                                                         Exhibit 13-018
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 19 of 56




                                                         Exhibit 13-019
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 20 of 56




                                                         Exhibit 13-020
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 21 of 56




                                                         Exhibit 13-021
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 22 of 56




                                                         Exhibit 13-022
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 23 of 56




                                                         Exhibit 13-023
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 24 of 56




                                                         Exhibit 13-024
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 25 of 56




                                                         Exhibit 13-025
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 26 of 56




                                                         Exhibit 13-026
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 27 of 56




                                                         Exhibit 13-027
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 28 of 56




                                                         Exhibit 13-028
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 29 of 56




                                                         Exhibit 13-029
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 30 of 56




                                                         Exhibit 13-030
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 31 of 56




                                                         Exhibit 13-031
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 32 of 56




                                                         Exhibit 13-032
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 33 of 56




                                                         Exhibit 13-033
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 34 of 56




                                                         Exhibit 13-034
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 35 of 56




                                                         Exhibit 13-035
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 36 of 56




                                                         Exhibit 13-036
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 37 of 56




                                                         Exhibit 13-037
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 38 of 56




                                                         Exhibit 13-038
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 39 of 56




                                                         Exhibit 13-039
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 40 of 56




                                                         Exhibit 13-040
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 41 of 56




                                                         Exhibit 13-041
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 42 of 56




                                                         Exhibit 13-042
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 43 of 56




                                                         Exhibit 13-043
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 44 of 56




                                                         Exhibit 13-044
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 45 of 56




                                                         Exhibit 13-045
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 46 of 56




                                                         Exhibit 13-046
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 47 of 56




                                                         Exhibit 13-047
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 48 of 56




                                                         Exhibit 13-048
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 49 of 56




                                                         Exhibit 13-049
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 50 of 56




                                                         Exhibit 13-050
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 51 of 56




                                                         Exhibit 13-051
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 52 of 56




                                                         Exhibit 13-052
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 53 of 56




                                                         Exhibit 13-053
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 54 of 56




                                                         Exhibit 13-054
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 55 of 56




                                                         Exhibit 13-055
Case 2:19-cv-02541-CM-ADM Document 4-13 Filed 09/06/19 Page 56 of 56




                                                         Exhibit 13-056
